Order entered March 11, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00145-CV

 ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC, Appellant

                                         V.

                      THOMAS T. HEADEN, III, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-15576

                                      ORDER

      On February 24, 2020, we granted court reporter Antionette Reagor’s

request for a ten-day extension of time to file the reporter’s record and ordered the

record be filed no later than March 2, 2020. To date, however, the record has not

been filed. Because this is an accelerated appeal, we ORDER Ms. Reagor to file

the record no later than March 23, 2020 and caution that failure to file the record

may result in the Court taking any steps necessary to ensure the record is filed.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Reagor and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE